Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 48-50, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 39-43, 45-48, 50, 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiert (US 20180295458 A1).
Regarding Claim 39, Steiert teaches: A primary die (Figs. 11A-11H element 1100 and ¶ [0125] wafer may be singulated to form individual MEMS sound transducer elements 100) comprising a plurality of apertures each extending through the primary die from an upper surface of the primary die to a lower surface of the primary die (apertures 302, 1102), wherein each aperture is suitable for receiving a respective secondary die (A MEMS transducer (first secondary die) may be formed with a membrane 203 in opening 302; The circuit arrangement 204 (second secondary die) is received in opening 1102).
Regarding Claim 40, Steiert teaches: further comprising a MEMS transducer provided in a transducer region of the primary die (203).
Regarding Claim 41, Steiert teaches: further comprising circuitry provided in a circuitry region of the primary die (204).
Regarding Claim 42, Steiert teaches: further comprising at least one conductive layer provided on the upper and/or lower surface thereof for redistributing an electrical contact to a different location on the primary die (¶ [0118]).
Regarding Claim 43, Steiert teaches: further comprising a secondary die provided within one of the plurality of apertures (204 or the MEMS transducer 203).
Regarding Claim 45, Steiert teaches: wherein the secondary die comprises one or more of: a transducer die (MEMS transducer 203) or a circuitry die (circuitry die 204).
Regarding Claim 46, Steiert teaches: wherein the first secondary die comprises a transducer die (203) and the second secondary die comprises a circuitry die (204).
Regarding Claim 47, Steiert teaches: wherein the secondary die comprises one or more electrical contact (1130, 1131, 1132), the primary die further comprising at least one conductive layer provided on the upper and/or lower surface thereof for redistributing the electrical contact to a different location on the primary die (¶ [0115]-[0118]).
Regarding Claim 48, Steiert teaches: wherein the secondary die is supported within the aperture by a connecting frame formed between the outer perimeter of the secondary die and the side walls of the aperture (filler 1120), optionally wherein a moulding material defines the connecting frame.
Regarding Claim 50, Steiert teaches: A package comprising: a primary die as claimed in claim 39 (as shown in Figs. 11A-11H); and a lid structure provided so as to define a cover portion which extends in a plane overlying the upper surface of the primary die (see Fig. 11J, cap structure made up of 240, 202), optionally wherein the lid structure comprises a semiconductor material.
Regarding Claim 52, Steiert teaches: a bond pad; a through silicon via extending through a plane of the primary die; and a conductive redistribution layer provided on the upper surface of the primary die (¶ [0115]-[0118]).

Allowable Subject Matter
Claim 29-38, 51 allowed.
Claims 44, 53 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651